USCA11 Case: 21-14390    Date Filed: 07/13/2022   Page: 1 of 5




                                        [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                ____________________

                        No. 21-14390
                Non-Argument Calendar
                ____________________

JOSEPH DANIEL FINCHER,
TOMMY LYALL,
SCOTT SIMMONS,
GERALD DODSON,
CAMERON ELLIS,
TOMMY PORTER,
                                         Plaintiffs-Appellants,
versus
GEORGIA DEPARTMENT OF CORRECTIONS,
WARDEN,
UNIT MANAGER JAMISON,
USCA11 Case: 21-14390        Date Filed: 07/13/2022     Page: 2 of 5




2                      Opinion of the Court                21-14390

                                              Defendants-Appellees.


                     ____________________

           Appeal from the United States District Court
              for the Northern District of Georgia
              D.C. Docket No. 1:19-cv-04560-MLB
                    ____________________

Before WILLIAM PRYOR, Chief Judge, WILSON, and ANDERSON, Cir-
cuit Judges.
PER CURIAM:
        Inmates Joseph Fincher, Tommy Lyall, Scott Simmons, Ger-
ald Dodson, Cameron Ellis, and Tommy Porter appeal the sum-
mary judgment in favor of the Georgia Department of Corrections,
the Warden of Phillips State Prison, and a unit manager, Alton
Jamison. The inmates filed a putative class action complaining of
retaliation in violation of the First Amendment after they used the
“See Something, Say Something” hotline and of being subjected to
cruel and unusual punishment in violation of the Eighth Amend-
ment by being placed in segregation where they were exposed to
unsanitary conditions. See 42 U.S.C. § 1983. The district court ruled
that the Department was immune from suit and alternatively was
not subject to suit under section 1983 and that no evidence con-
nected the Warden or Jamison to the alleged retaliation or to the
inmates’ placement in segregation. We affirm.
USCA11 Case: 21-14390         Date Filed: 07/13/2022    Page: 3 of 5




21-14390               Opinion of the Court                         3

       We review de novo a summary judgment. See Underwood
v. City of Bessemer, 11 F.4th 1317, 1327 (11th Cir. 2021). Summary
judgment is appropriate when “there is no genuine dispute as to
any material fact and the movant is entitled to judgment as a matter
of law.” Fed. R. Civ. P. 56(a).
       The district court correctly entered summary judgment in
favor of the Department. “[T]o prevail on a civil rights action under
§ 1983, a plaintiff must show that he . . . was deprived of a federal
right by a person acting under color of state law.” Griffin v. City of
Opa–Locka, 261 F.3d 1295, 1303 (11th Cir. 2001). And the Eleventh
Amendment bars suits “against one of the United States,” U.S.
Const. Amend. XI, including a department of a state government,
Papasan v. Allain, 478 U.S. 265, 276 (1986). The inmates do not dis-
pute that their suit against the Department—a state agency that has
not waived its immunity—“is proscribed by the Eleventh Amend-
ment,” see id., and that it is not a person subject to suit under sec-
tion 1983, see Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71
(1989).
       The district court also did not err by entering summary judg-
ment in favor of the Warden and Jamison and against the inmates’
claims of retaliation. To prove retaliation based on the First
Amendment, the inmates had to establish they suffered an adverse
action at the hands of officials in retaliation for engaging in pro-
tected conduct. See Bennett v. Hendrix, 423 F.3d 1247, 1250 (11th
Cir. 2005). The inmates asserted that Jamison ordered them in Oc-
tober 2019 to stop their lawsuit, but that conduct could not be
USCA11 Case: 21-14390         Date Filed: 07/13/2022     Page: 4 of 5




4                       Opinion of the Court                 21-14390

retaliation for an action they admitted “Jamison did not have any
knowledge of . . . until he was served with the First Amended Com-
plaint on December 3, 2019.” The inmates provided only a conclu-
sory allegation that they “were retaliated against by defendant
Warden Hatcher,” which was insufficient to survive summary
judgment. See Ellis v. England, 432 F.3d 1321, 1326 (11th Cir. 2005).
And the inmates’ assertion that the Warden and Jamison were
“aware or should have been aware that these acts [of retaliation]
were occurring . . . and therefore [are] responsible” failed for want
of proof that the officials either participated in the retaliation, di-
rected their subordinates to act unlawfully, or knew those subordi-
nates would act unlawfully yet failed to stop them. See Keating v.
City of Miami, 598 F.3d 753, 762 (11th Cir. 2010).
       The district court also did not err by entering summary judg-
ment in favor of the Warden and Jamison and against the inmates’
claim of being placed in segregation where there were allegedly
unsanitary conditions. Undisputed evidence establishes that nei-
ther official was involved in the inmates’ placement in segregation.
Inmate records, authenticated by the Deputy Warden of Care and
Treatment, established that the extent of the Warden’s involve-
ment in the inmates’ placement was on August 21, 2019, when he
released Inmates Fincher and Ellis from administrative segregation
and on May 1, 2019, when the Warden approved a “bed move” for
Inmate Simmons. The records also establish that Jamison had no
involvement in inmates’ placement. And although the inmates as-
serted that they were maltreated by cellmates in cells that were
USCA11 Case: 21-14390        Date Filed: 07/13/2022     Page: 5 of 5




21-14390               Opinion of the Court                        5

filthy and infested with mice and insects, they did not argue or sub-
mit evidence that the Warden or Jamison caused, had a custom or
policy of directing subordinates to maintain or to ignore, or disre-
garded evidence of the unsanitary conditions in segregation cells.
See Chandler v. Crosby, 379 F.3d 1278, 1289–90 (11th Cir. 2004).
      We AFFIRM the summary judgment in favor of the Georgia
Department of Corrections, the Warden, and Jamison.